Case 19-17375-amc   Doc 17-3 Filed 01/16/20 Entered 01/16/20 19:05:39   Desc
                     Exhibit A Assignment Page 1 of 7
Case 19-17375-amc   Doc 17-3 Filed 01/16/20 Entered 01/16/20 19:05:39   Desc
                     Exhibit A Assignment Page 2 of 7
Case 19-17375-amc   Doc 17-3 Filed 01/16/20 Entered 01/16/20 19:05:39   Desc
                     Exhibit A Assignment Page 3 of 7
Case 19-17375-amc   Doc 17-3 Filed 01/16/20 Entered 01/16/20 19:05:39   Desc
                     Exhibit A Assignment Page 4 of 7
Case 19-17375-amc   Doc 17-3 Filed 01/16/20 Entered 01/16/20 19:05:39   Desc
                     Exhibit A Assignment Page 5 of 7
Case 19-17375-amc   Doc 17-3 Filed 01/16/20 Entered 01/16/20 19:05:39   Desc
                     Exhibit A Assignment Page 6 of 7
Case 19-17375-amc   Doc 17-3 Filed 01/16/20 Entered 01/16/20 19:05:39   Desc
                     Exhibit A Assignment Page 7 of 7
